COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00288-CV


IN RE FI'NESS EDWARD STOKES                                             RELATOR




                                     ----------

                           ORIGINAL PROCEEDING

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Relator Fi’ness Edward Stokes, pro se, seeks a writ of mandamus

compelling Fort Worth Municipal Court Judge Ninfa L. Mares to rule on his

“Return of Property Suit for Summary Judgment.”

      This court has jurisdiction to issue writs of mandamus against district and

county court judges, to issue writs of mandamus against a district judge acting as

magistrate in a court of inquiry, and to issue all other writs necessary to enforce

its own jurisdiction. See Tex. Gov’t Code Ann. § 22.221(a), (b) (West 2004). We
      1
       See Tex. R. App. P. 47.4.
do not have mandamus jurisdiction over a municipal judge.            See, e.g., In re

Cummings, No. 02-10-00429-CV, 2010 WL 5019646, at *1 (Tex. App.—Fort

Worth Dec. 9, 2010, orig. proceeding) (mem. op.) (dismissing for want of

jurisdiction petition to mandamus municipal court judge); In re Griffith, No. 02-06-

00361-CV, 2006 WL 3114455, at *1 (Tex. App.—Fort Worth Oct. 31, 2006, orig.

proceeding) (mem. op.) (same); In re Chang, 176 S.W.3d 451, 452 (Tex. App.—

Houston [1st Dist.] 2004, orig. proceeding) (same).          Relator has made no

allegation or showing that the relief sought is necessary to enforce this court’s

jurisdiction. Accordingly, we dismiss Relator’s petition for want of jurisdiction.2

                                                     PER CURIAM

PANEL: GARDNER, DAUPHINOT, and WALKER, JJ.

DELIVERED: September 17, 2014




      2
         Without commenting on the merits of the relief Relator seeks, we note that
district court is the proper forum in which to seek mandamus relief against a
municipal court judge in this case. See In re Marshall, No. 04-02-00819-CV,
2002 WL 31662743, at *1 (Tex. App.—San Antonio Nov. 27, 2002, orig.
proceeding) (not designated for publication) (citing Tex. Const. art. V, § 8; Grimm
v. Garner, 589 S.W.2d 955, 956 (Tex. 1979); Thorne v. Moore, 101 Tex. 205,
208, 105 S.W. 985, 986 (1907); Cantu v. Samples, 581 S.W.2d 195 (Tex. Civ.
App.—San Antonio 1979, no writ)).

                                      2